DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 06/03/2021.  As directed by the amendment: claims 1 and 15 have been amended, claim 7 have been cancelled, and claims 16-19 have been added. Thus, claims 1 and 15-19 are presently pending in this application.
Response to Arguments
The Examiner notes that he is willing to conduct an interview to discuss subject matter that may overcome some of the rejections above.
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
Applicant argues on page 1 and 2 of the remarks that Ulrich and Morgan fail to disclose or render obvious at least a cap having a length that corresponds to a length of a housing to substantially cover the housing.  However, the Examiner respectfully disagrees and asserts that Morgan is relied upon to render obvious the use of a cap (Fig. 8, needle tip cap 112 of Morgan) having a length (See Examiner’s Annotated Figure 1a) that corresponds to a length (See Examiner’s Annotated Figure 1a) of the housing (Fig. 8, syringe barrel 106 of Morgan) to substantially cover the housing (Fig. 8, syringe barrel 106 of Morgan).  Furthermore, the Examiner notes that Broadest Reasonable Interpretation is used to interpret that the cap does .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, and 8-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (Foreign Application WO 2013070715) in view of Morgan (US Publication US 20090182284 A1).
Regarding Claim 1, Ulrich discloses a drug delivery device (Fig. 8) comprising: a housing (Fig. 8, lower sidewall channel 270) a drug container (Fig. 8, barrel 300) comprising a needle (Fig. 8, needle 202), wherein the housing (Fig. 8, lower sidewall channel 270) has an inner surface (See Examiner’s Annotated Figure 1) forming a cavity (See Examiner’s Annotated Figure 1) configured to retain the drug container (Fig. 8, barrel 300), wherein a back end (Fig. 8, top 
However, Morgan teaches this limitation of a cap (Fig. 8, needle tip cap 112 of Morgan), wherein the cap (Fig. 8, needle tip cap 112 of Morgan) is configured to be releasably connected to the housing (paragraph 0080 of Morgan) and wherein the cap (Fig. 8, needle tip cap 112 of Morgan) has a length (See Examiner’s Annotated Figure 1a) that corresponds to a length (See Examiner’s Annotated Figure 1a) of the housing (Fig. 8, syringe barrel 106 of Morgan) to substantially cover the housing (Fig. 8, syringe barrel 106 of Morgan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Ulrich by combining the teachings of a cap and wherein the cap is configured to be releasably connected to the housing in order to provide a protection against subsequent inadvertent injection when the needle tip cap is reapplied to the needle (paragraph 0080 of Morgan) and to generally prevent inadvertent needle-sticks.

    PNG
    media_image1.png
    307
    321
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 8 of Ulrich

    PNG
    media_image2.png
    347
    526
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 1a based on Figure 8 of Morgan
Regarding Claim 2, Ulrich in view Morgan further teaches a drug delivery device
according to claim 1, Ulrich further discloses wherein the inner surface (See Examiner’s
Annotated Figure 1 above) is a first inner surface (See Examiner’s Annotated Figure 1 above)
and the cavity (See Examiner’s Annotated Figure 1 above) is a first cavity (See Examiner’s

second inner surface (See Examiner’s Annotated Figure 2 below) forming a second cavity (See
Examiner’s Annotated Figure 2) configured to be assembled onto the back end (Fig. 8, top wall
314).

    PNG
    media_image3.png
    235
    470
    media_image3.png
    Greyscale


Examiner’s Annotated Figure 2 based on Figure 8 of Ulrich
Regarding Claim 3, Ulrich in view Morgan further teaches a drug delivery device according to claim 2, Ulrich further discloses wherein the second cavity (See Examiner’s
Annotated Figure 2) comprises a form, shape, and/or size respectively corresponding to a form, shape, and/or size of the back end (Fig. 8, top wall 314). The Examiner is interpreting this claim as the second cavity is covering the back end of the medical device.
Regarding Claim 4, Ulrich in view Morgan further teaches a drug delivery device according to claim 3 , Ulrich further discloses wherein the gripping lug (Fig. 8, external grip 250) comprises a retainer (Fig. 8, latching end 246) configured to be fixed onto the back end (Fig. 8, top wall 314).
Regarding Claim 5, Ulrich in view Morgan further teaches a drug delivery device according to claim 4, Ulrich further discloses wherein the retainer (Fig. 8, latching end 246) is formed on the second inner surface (See Examiner’s Annotated Figure 1) of the gripping lug (Fig. 8, external grip 250).
Regarding Claim 6, Ulrich in view Morgan further teaches a drug delivery device according to claim 5, Ulrich further discloses wherein the retainer (Fig. 8, latching end 246) comprises a locking hook (Fig. 8, tongue 248) radially extending from the second inner surface (See Examiner’s Annotated Figure 1).
Regarding Claim 7, Ulrich in view Morgan further teaches a drug delivery device according to claim 1, but Ulrich does not discloses wherein the cap has a length that corresponds to a length of the housing.
However, Morgan does teach this limitation where in the cap (Fig. 8, needle tip cap 112) has a length that corresponds (paragraph 0066 of Morgan) to a length of the housing (Fig. 8, lower sidewall channel 270).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified further the device of Ulrich with the teachings of the cap having a length that corresponds to a length of the housing in order to provide a reduction in the likelihood that a patient will inadvertently stab his or her self when attempting to replace the needle cap after injection (paragraph 0066 of Morgan).
The Examiner notes that the cap of Morgan encompasses the housing of Morgan as shown in figure 8 of Morgan, such that the length is covering a part of the housing which corresponds to a partial length of the housing.
Regarding Claim 8, Ulrich in view Morgan further teaches a drug delivery device according claim 1, but Ulrich does not disclose wherein the cap comprises a crimp interface that corresponds to a crimp interface of a needle shield, or wherein the cap comprises a crimp interface that corresponds to a crimp interface of a needle assembly.
However, Morgan does further teach wherein the cap (Fig. 8, needle tip cap 112 of Morgan) comprises a crimp interface (Fig. 11b, upper internally facing barbs 703 of Morgan) that corresponds to a crimp interface (paragraph 0065 of Morgan) of a needle shield (Fig. 8, inner cap 602 of Morgan), or wherein the cap (Fig. 8, needle tip cap 112 of Morgan) comprises a crimp interface (Fig. 11b, upper internally facing barbs 703 of Morgan) that corresponds to a crimp interface of a needle assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the device of Ulrich with the teachings of the cap comprising a crimp interface of a needle shield or a needle assembly in order to provide an enhanced engagement between the inner cap and the connector, as added protrusion allows the bar tips (crimp interface) to more securely dig into the inner cap when a user pulls the needle tip cap distally (paragraph 0069 of Morgan).
The Examiner notes that the needle shield and the needle assembly are not positively recited in claim 8 of the crimp interface of the cap being coupled to a corresponding crimp interface of either the needle shield or the needle assembly.
Regarding Claim 9, Ulrich in view Morgan further teaches a drug delivery device according to claim 1, but Ulrich does not disclose wherein the cap is releasably coupled to the drug delivery device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Ulrich by combining the teachings of a cap and wherein the cap is releasably coupled to the drug delivery device in order to provide a protection against subsequent inadvertent injection when the needle tip cap is reapplied to the needle (paragraph 0080 of Morgan).
Regarding Claim 10, Ulrich in view Morgan further teaches a drug delivery device according to claim 1, Ulrich further discloses wherein a needle sleeve (Fig. 7, lower flange 230) comprises a marker (paragraph 0144 of Ulrich) indicating the front end of the drug delivery device (Fig. 7, device 200).
Regarding Claim 11, Ulrich in view Morgan further teaches a drug delivery device according to claim 1, but Ulrich does not disclose wherein the cap comprises a shield grabber connecting to an outer surface of a needle shield covering the needle.
However, Morgan does teach this limitation, wherein the cap (Fig. 9, needle tip cap 112 of Morgan) comprises a shield grabber (Fig. 9, connector 604 of Morgan) connecting to an outer surface (paragraph 0065 of Morgan) of a needle shield (Fig. 9, inner cap 602 of Morgan) covering the needle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the device of Ulrich with the teachings of a cap comprising a shield grabber connecting to an outer surface of a needle 
The Examiner notes that the cap comprising a shield grabber is capable of connecting to an outer surface of a needle shield as claim 11 provides functional language which the shield grabber is capable of connecting to an outer surface of a needle shield.
Regarding Claim 12, Ulrich in view Morgan teaches a drug delivery device according to claim 11, but Ulrich dos not disclose wherein the shield grabber comprises an inner hook element configured and arranged to hook on to an outer surface of the needle shield.
However, Morgan does teach this limitation wherein the shield grabber (Fig. 9, connector 604 of Morgan) comprises an inner hook element (Fig. 11b, upper internally facing barbs 703 of Morgan) configured and arranged to hook on to an outer surface (paragraph 0065 of Morgan) of the needle shield (Fig. 9, inner cap 602 of Morgan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further modified the device of Ulrich with the teachings of the shield grabber comprising an inner hook element configured and arranged to hook on to an outer surface of the needle shield in order to provide an enhanced engagement between the inner cap and the connector, as added protrusion allows the bar tips to more securely dig into the inner cap when a user pulls the needle tip cap distally (paragraph 0069 of Morgan).

Regarding Claim 13, Ulrich in view Morgan further teaches a drug delivery device according claim 1, Ulrich further discloses wherein the drug container (Fig. 8, barrel 300) is prefilled with a drug (paragraph 0186).
Regarding Claim 14, Ulrich in view Morgan further teaches a drug delivery device according to claim 1, Ulrich further discloses wherein the drug delivery device is an auto-injector (Abstract of Ulrich).
Regarding Claim 15, Ulrich discloses an emergency pack comprising a drug delivery device, the drug delivery device comprising: a housing (Fig. 8, lower sidewall channel 270); a drug container (Fig. 8, barrel 300) comprising a needle (Fig. 8, needle 202); wherein the housing (Fig. 8, lower sidewall channel 270) has an inner surface (See Examiner’s Annotated Figure 1 above) forming a cavity (See Examiner’s Annotated Figure 1) configured to retain the drug container (Fig. 8, barrel 300), wherein a back end (Fig. 8, top wall 314) of the drug delivery device opposite to a front end of the drug delivery device and directed to the cap comprises a gripping lug (Fig. external grip 250) axially protruding from the back end of the drug delivery device (paragraph 0144), and wherein the gripping lug (Fig. external grip 250) comprises an eyelet (ring shaped, paragraph 0144) configured to be gripped by a user (paragraph 0144).  But, Ulrich does not disclose a cap, wherein the cap is configured to be releasably connected to the housing, and wherein the cap has a length that corresponds to a length of the housing to substantially cover the housing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Ulrich by combining the teachings of a cap and wherein the cap is configured to be releasably connected to the housing in order to provide a protection against subsequent inadvertent injection when the needle tip cap is reapplied to the needle (paragraph 0080 of Morgan).
Regarding claim 16, Ulrich in view Morgan further teaches a drug delivery device according to claim 1, Ulrich in view of Morgan further teaches wherein only a proximal end (See Examiner’s Annotated figure 3) or the back end (Fig. 8, top wall 314 of Ulrich) of the drug delivery device extends from the cap (Fig. 8, needle tip cap 112 of Morgan).  The Examiner notes that either the proximal end or the back end are both extending from the cap as shown in the Examiner’s Annotated figure 3,

    PNG
    media_image4.png
    362
    848
    media_image4.png
    Greyscale


Examiner’s Annotated Figure 3 based on Figure 8 of Ulrich
Regarding claim 17, Ulrich in view Morgan further teaches a drug delivery device according to claim 16, Ulrich further discloses wherein the proximal end (See Examiner’s Annotated figure 3) or the back end (Fig. 8, top wall 314 of Ulrich) of the drug delivery device is covered by the gripping lug (Fig. 8, external grip 250 of Ulrich).
Regarding claim 19, Ulrich in view Morgan further teaches a drug delivery device according to claim 1, Ulrich in view of Morgan further teaches wherein the cap (Fig. 8, needle tip cap 112 of Morgan) substantially covers (As shown in Examiner’s Annotated Figure 1a) the housing (Fig. 8, syringe barrel 106 of Morgan) along the entire length (See the Examiner’s Annotated figure 1a).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (Foreign Application WO 2013070715) in view of Morgan (US Publication US 20090182284 A1) in further view of Durinat (US PG Pub 20170007770 A1).
Regarding claim 18, Ulrich in view of Morgan teaches a drug delivery device according to claim 1, except Ulrich in view of Morgan does not teach wherein a seal element is arranged between the cap and the gripping lug, and wherein the seal element breaks during removal of the cap from the drug delivery device.
However, Duinat teaches the limitation of a seal element (Fig. 15, seal 44 of Duinat) is arranged between the cap (Fig. 15, cap member 42 of Duinat) and the gripping lug (See Examiner’s Annotated Figure 4), and wherein the seal element (Fig. 15, seal 44 of Duinat) breaks during removal (paragraph 0063 states that the opening 38 is adapted for engagement with separate devise, such as a needle assembly, or IV connection assembly, and thereof and therefore, the seal element of the cap is removed from the drug delivery device thereby breaking the seal.) of the cap (Fig. 15, cap member 42 of Duinat) from the drug delivery device (Fig. 15, syringe 13 of Duinat).


    PNG
    media_image5.png
    141
    363
    media_image5.png
    Greyscale

Examiner’s Annotated Figure 4 based on Figure 15 of Duinat
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/LUKE J. EFTA/             Examiner, Art Unit 3783                                                                                                                                                                                           
/NATHAN R PRICE/             Supervisory Patent Examiner, Art Unit 3783